DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 4/30/2021 in which claims 1-8, 10-18, and 20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0052649, filed on 5/08/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 2, 10, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanichkina et al. US 20170277610 A1 (hereinafter referred to as “Ivanichkina”) in view of Zheng et al. US 20100115332 A1 (hereinafter referred to as “Zheng”).

As per claim 1, Ivanichkina teaches:
A method for recovering a failed file in a distributed file system, in which an apparatus for recovering the failed file is used, the method comprising: 
detecting the failed file among files stored in the distributed file system (Ivanichkina, [0015] – Identifying a failure domain for the plurality of disks in the distributed data-storage system); 
Ivanichkina doesn’t go into detail about scheduling, however, Zheng teaches:
performing recovery scheduling in order to set a recovery order based on which parallel recovery is to be performed for the failed file (Zheng, [0066] – The embodiments support the scheduling of multiple backup tasks and recovery tasks in client and the prefetching of the recovery data.  Paragraph [0088] and Fig. 4 – The recovery task is done according to the need of each recovery task by going through the array of recovery task.  The tasks are centrally scheduled to control the flow of the recover requests according to the priority of each recovery task, wherein a priority is interpreted as an order of recovery); and 
performing parallel recovery for the failed file based on the recovery scheduling (Zheng, [0095] – The recovery process is started),
wherein the failed file is stored in units of chunks that are distributed across multiple storage devices among a plurality of storage devices included in the distributed file system (Ivanichkina [0013] – Distributed data-storage system with chunks equal to a predetermined amount of allocated disks.  Paragraph [0015] – Identifying a failure domain for the plurality of disks in the distributed data-storage system), and
wherein performing the parallel recovery is configured to perform the parallel recovery by recovering data from chunks in the multiple storage devices and writing recovered data to storage devices including chunks for writing the recovered data (Ivanichkina [0032] – Erasure coding techniques can be employed as long as the algorithm can produce chunks from the data blocks so that the system can restore data from any other chunks.  Paragraph [0042] – Does not affect the data-access efficiency and recovery rate that are characteristic for a random scheme of allocation, but also advantageously provides stability to simultaneous failures of a large number of disks and takes into account the data-distribution policies based on the properties of the hardware infrastructure of the specific distributed DSS, such as failure domain and/or locality group.  Paragraph [0045] – The speed of data recovery can be increased by a factor of S while interrogating in parallel the data for recovery from different copysets of disks).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the application to modify Ivanichkina’s invention in view of Zheng in order to perform recovery scheduling; Scheduling in the field of data backup and recovery is a known technique which has been used to improve similar devices.  Zheng also contains the motivational statement for doing so in that it would improve the system 

As per claim 2, Ivanichkina as modified teaches:
The method of claim 1, wherein the failed file is stored in the units of chunks using an Erasure Coding (EC) technique (Ivanichkina [0032] – Erasure coding techniques can be employed as long as the algorithm can produce chunks from the data blocks so that the system can restore data from any other chunks).

As per claim 10, Ivanichkina as modified teaches:
The method of claim 1, wherein performing the parallel recovery is configured to check a status of performing the parallel recovery, to analyze a layout of a recovered file (Zheng, [0014] – A kernel interception unit used to monitor each read-write request in the virtual machine environment and to search and maintain a recovery data bitmap that records the information related to the recovered data), and 
to control registration of use of the plurality of storage devices based on the status of performing the parallel recovery (Ivanichkina, [0054] – The enumerated disks can be determined by identifying, on each storage server, all available disks and assigning them numbers, and then registering the server and its disks in data management service with the disks each having unique identifications comprised from a server identification and disk identification inside the server).

.

Claims 3-7, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanichkina in view of Zheng and further in view of Blitzer et al. US 20110029494 A1 (hereinafter referred to as “Blitzer”).

As per claim 3, Although Ivanichkina teaches evaluation of efficient recovery based on the amount of chunks lost in paragraph [0047], Ivanichkina as modified doesn’t go into detail about putting recoverable storage objects in a list, however, Blitzer teaches:
The method of claim 2, wherein: 
detecting the failed file is configured to detect the failed file depending on preset conditions and to register the failed file in a failed file list when the failed file is determined to be recoverable (Blitzer, [0045] – Determination as to whether a recovery point is restartable and/or recoverable may be made based on: the status of the storage object or application or other entity using the data of the storage object at the time of recovery point creation, etc., and a list of additional storage objects that should be protected and included in the recovery point, wherein this is interpreted as the determination of restartability being based on preset conditions where storage objects are put in a recoverable list); and 

performing the recovery scheduling is configured to perform the recovery scheduling for the failed file in the failed file list (Zheng, [0066] and [0088]).

As per claim 4, Ivanichkina as modified teaches:
The method of claim 3, wherein performing the recovery scheduling is configured to determine whether storage devices to which access is required for recovery of the failed file are available among the plurality of storage devices (Zheng, [0067] – A broken server node can be replaced by another node or a new node, which reflects good availability.  See also Ivanichkina, [0041] which teaches selecting/identifying available disks).

As per claim 5, Ivanichkina as modified teaches:
The method of claim 4, wherein the storage devices to which access is required include a storage device including a chunk from which data necessary for recovery is to be read and a storage device including a chunk to which the recovered data is to be written in order to recover the failed file (Ivanichkina, [0033] – One or more blocks of data are stored in the system by distributing chunks the data .

As per claim 6, Ivanichkina as modified teaches:
The method of claim 5, wherein performing the recovery scheduling is configured to determine whether the storage devices to which access is required are available depending on whether the storage devices to which access is required are capable of accepting input/output requests (Ivanichkina, [0041] – The disk identification module 210 is provided to identify the plurality of disks available for storage in the distributed data storage system. These disks, for example, can be the nodes described above with respect to FIG. 1. Furthermore, the disk selection module is provided for selecting/identifying a subset of the available disks for each copyset and also defining the copysets for data allocation (including selecting the disks). Moreover, the data allocation module is configured to select the copyset to be used for data block allocation when the client contacts the data management service to write some data, wherein this is interpreted as determining which disks are available for input/output requests).

As per claim 7, Ivanichkina as modified teaches:
The method of claim 6, wherein performing the recovery scheduling is configured such that, when it is determined that all of the storage devices to which access is required are available, the failed file is registered in one of a priority recovery list and a general recovery list depending on whether it is necessary to recover the failed file first (Zheng, [0019] – Schedule the recover requests and control flow according to the priority of each recovery task).

Claims 13-17 are directed to an apparatus performing steps recited in claims 3-7 with substantially the same limitations.  Therefore, the rejections made to claims 3-7 are applied to claims 13-17.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record doesn’t adequately teach or suggest the limitations found in at least claim 8.  Specifically, the limitation which requires a re-registry of the failed file upon determination that at least one of the storage devices required for recovery is unavailable for input or output requests couldn’t be found in the prior art of record and wouldn’t have been obvious before the effective filing date to one of ordinary skill in the art to combine prior art in such a way as to adequately teach or suggest such features.

As per claim 8,
The method of claim 7, wherein performing the recovery scheduling is configured such that, when it is determined that at least one of the storage devices to which access is required is unavailable, the failed file is registered again in the failed file list.

As per claim 18, Claim 18 would be allowable for substantially the same reasons as claim 8 due to containing similar limitations.

Response to Arguments
The 101 rejection made to claims 11-20 has been withdrawn due to amendments made to the claims.
The claim interpretation notice has been withdrawn due to claim amendments made to claim 11.
Although Applicant has amended claims as well with reasoning that since there was allowable subject matter indicated in the previous Office Action, independent claims are now allowable.  However, the amendments made haven’t been amended in such a way as to adequately incorporate all necessary indicated allowable subject matter in such a way as for the independent claims to be allowable.  For instance, claims 8-10 were indicated as containing allowable subject matter, so claim 9 was moved into the independent claims, but claim 9 depends from 8, claim 8 depends from claim 7, etc.  Therefore, in order for the claim to be allowable, subject matter from each of the string of dependent claims would need to be present in the independent claim.  Therefore, a Final Rejection is hereby presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roguine et al. US 9846622 B1 teaches parallel computer system recovery (Title).
Lee et al. US 20100161564 A1 teaches a cluster data management system for data recovery using parallel processing (Title).
Saitoh et al. US 20080154979 A1 teaches a system for creating a backup schedule based on a recovery plan (Title).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 22, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152